Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 07/06/2022.
Claims 1-6, 9-15, and 21-27 are pending and have been examined.
Claims 1-6, 9-15, and 21-27 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
Applicant argues that the first, second, and third time segments are not taught by the cited references.
Examiner respectfully submits that the first, second, and third time segments are taught by the cited references.
Gupta teaches anomaly detection (Gupta [abstract]). The anomaly is detected by analyzing patterns and execution paths (Gupta [0026: “At stage E2, the scanner 109b detects a pattern in measurements read from the entries 125 that satisfies the pattern indicated in the model 115. Due to the dynamic nature of applications, the service 101 intermittently or periodically refreshes the execution paths that inform the scanning. Over time, execution paths can change and different transaction types can become active/dormant.”]). Look to paras. 0048-0058 for explanation of multivariate clustering to detect known or unknown anomalies. Paragraph 0054 describes an example where time periods are defined, i.e. first, second, and third time segments (Gupta [0054: “For example, if the time period threshold is defined as 5 minutes, and the preceding multivariate data slice derived points within the previous 5 minutes are not part of any cluster, then the scanner determines that the unknown anomaly labeling criterion is met. If the unknown anomaly labeling criterion is met, then the scanner labels the current point as an unknown anomaly and generates an unknown anomaly event. Labeling a point can include associating an unknown anomaly tag with the point and adding the point to a data structure. Labeling a point can also include tagging a multivariate data slice with the unknown anomaly tag and storing the multivariate data slice in a separate data structure. The time period threshold can be any value greater than zero.”]). The first and third time segments can belong to a cluster while the second segment is an anomaly. In this hypothetical extended by applying the above teachings would illustrate the claimed “first time segment” and “third time segment” and “second time segment” as anomalous event.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-15, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 includes three “add” steps where the steps are performed based on “behavior” of a portion of data. These steps are ambiguous since data, by itself, does not have any behavior. It is simply data. Examiner is unsure how the add steps can be performed without further analysis. Therefore, explanation is respectfully requested. All the independent claims include this ambiguity and are similarly rejected. All the dependent claims are rejected based on the dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 10-13, 15, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20190294933; “Gupta” hereinafter) and further in view of Saini et al. (US 20180039898; “Saini” hereinafter).
As per claim 1, Gupta discloses A system for removing exception period data from time series data, comprising: at least one processor; and a memory that stores program code that, when executable by the at least one processor, causes the system to:
detect a first change point that separates a first time segment including a first portion of the time series data and a second time segment including a second portion of the time series data (Gupta [0018: “The anomaly detector reads in time-series data (i.e., measurements of application related metrics) collected and/or generated from monitoring agents.” Notice time series data is a pair wise data.]);
detect a second change point that separates the second time segment and a third time segment including a third portion of the time series data (Gupta [0015: “An anomaly event can be generated from the distributed application (e.g., component restart event) or can be generated based on a measurement(s) or value computed from measurements (e.g., an average of measurements).” Time with start and end of event.]; [0054: “For example, if the time period threshold is defined as 5 minutes, and the preceding multivariate data slice derived points within the previous 5 minutes are not part of any cluster, then the scanner determines that the unknown anomaly labeling criterion is met. If the unknown anomaly labeling criterion is met, then the scanner labels the current point as an unknown anomaly and generates an unknown anomaly event. Labeling a point can include associating an unknown anomaly tag with the point and adding the point to a data structure. Labeling a point can also include tagging a multivariate data slice with the unknown anomaly tag and storing the multivariate data slice in a separate data structure. The time period threshold can be any value greater than zero.” Where the threshold time period in the citation can be used to determine first and second change point.]);
add the first time segment to a first time segment cluster based on a first behavior of the first portion of the time series data; add the second time segment to the second time segment cluster based on a second behavior of the second portion of the time series data; add the third time segment to the first time segment cluster based on a third behavior of the third portion of the time series data; identify the second time segment, that has been added to the second time segment cluster, as an exception time period based on a determination that the first time segment and the third time segment are both part of the first time segment cluster (Gupta [Look to paras. 0048-0058 for explanation of multivariate clustering to detect known or unknown anomalies.]; Paragraph 0054 describes an example where time periods are defined, i.e. first, second, and third time segments [0054: “For example, if the time period threshold is defined as 5 minutes, and the preceding multivariate data slice derived points within the previous 5 minutes are not part of any cluster, then the scanner determines that the unknown anomaly labeling criterion is met. If the unknown anomaly labeling criterion is met, then the scanner labels the current point as an unknown anomaly and generates an unknown anomaly event. Labeling a point can include associating an unknown anomaly tag with the point and adding the point to a data structure. Labeling a point can also include tagging a multivariate data slice with the unknown anomaly tag and storing the multivariate data slice in a separate data structure. The time period threshold can be any value greater than zero.”]; [0021: “As another example, an anomaly model can include a set of functions that represent a pattern formed by measurements of blame metrics. Examples of the set of functions include an average, summation, and decompositions (e.g., decompose into a trend component, cyclical component, seasonal component, a noise component).” Explaining blame metrics as exception/anomalous period.]); The first and third time segments can belong to a cluster while the second segment is an anomaly; this hypothetical is further explained by reading the above teachings together which would illustrate the claimed “first time segment” and “third time segment” as first and second segments and “second time segment” as anomalous event;
and generate, based on the second time segment being identified as the exception time period, [cleaned time series data by removing the second portion of the time series data] (Gupta [0021: “As another example, an anomaly model can include a set of functions that represent a pattern formed by measurements of blame metrics. Examples of the set of functions include an average, summation, and decompositions (e.g., decompose into a trend component, cyclical component, seasonal component, a noise component).” Explaining blame metrics as exception period.]).
Gupta does not explicitly teach, however, Wang in an analogous art teaches:
cleaned time series data by removing the second portion of the time series data (Saini [0024: “This effectively results in the variations associated with the filtered frequencies being flattened out in the filtered time series data. The resulting filtered time series data therefore exhibits less complex seasonality due to the variations being flattened out. Therefore, by removing or dampening the contributions of the prominent frequencies, a less complex predictive models can be generated that require fewer parameters to be calculated.”]).

As per claim 2, rejection for claim 1 is incorporated and further Gupta in view of Saini disclose The system of claim 1, wherein the program code further causes the system to: detect seasonal median values in the time series data (Gupta [0052: Describes a Euclidean distance determination using data points similar to the mean distance. “The scanner determines a distance between the current point and the cluster (728). The distance is equal to a Euclidean distance between the current point and a consistent position corresponding to the cluster such as the cluster centroid, the nearest point in the cluster, or a nearest topological boundary of the cluster.” Where distance calculation includes median values. Also see 0021 for seasonal value detection.]); and
remove the seasonal median values from the time series data to generate non-seasonal baseline time series data (Saini [0024: “This effectively results in the variations associated with the filtered frequencies being flattened out in the filtered time series data. The resulting filtered time series data therefore exhibits less complex seasonality due to the variations being flattened out. Therefore, by removing or dampening the contributions of the prominent frequencies, a less complex predictive models can be generated that require fewer parameters to be calculated.”]).

As per claim 3, rejection for claim 1 is incorporated and further Gupta discloses The system of claim 1, wherein the program code further causes the system to: calculate a dynamic threshold using the cleaned time series data (Gupta [0055-0056: “For instance, after completion of the cluster analysis, measurements of the next time instant are available for the scanner to read into the multivariate data slice data structure and push out the oldest time instant from the structure. As mentioned previously, implementations can coordinate the rate of retrieval/collection of monitored feature set measurements with analysis differently (e.g., creating the multivariate data slices based on the sliding slice width window asynchronously with the multivariate clustering analysis).”]; [0034: “If the pattern is described with logic that evaluates conditions (e.g., m1 and m2 increase at rate beyond rate change threshold while m3 decreases), then the analysis determines attributes of the blame metric measurements (rates of change, directional changes, flapping, etc.) and compares those attributes against the pattern attributes indicated in the logic/conditions of the known anomaly model.”]; [0053-0054: Calculation of threshold is explained.]);
and detect an anomaly in the time series data based on a value that exceeds the dynamic threshold (Gupta [0051: “If a pattern associated with threshold crossing is not found with high confidence, the threshold crossings will not be detected in the future.” Threshold crossing is used for forecasting as stated in paragraph 0053-0054.]; [0063: Describes that patterns detection models are modeled from historical training data meaning thresholds are dynamically adjusted based on historical data.]). 

As per claim 4, rejection for claim 1 is incorporated and further Gupta discloses The system of claim 1, detecting the first and second change points utilizes a variant of a change point detection algorithm (Gupta [0027 and 0047: Describing a variant of change point detection algorithm through “multi-variate anomaly detection service.”]).

As per claim 6, rejection for claim 1 is incorporated and further Gupta discloses The system of claim 1, wherein the second time segment is identified as the exception time period further based on a determination that
the second time segment is an only exception time period identified in a predetermined prior time period (Gupta [0021: “Examples of the set of functions include an average, summation, and decompositions (e.g., decompose into a trend component, cyclical component, seasonal component, a noise component).”]; [See claim 1 for anomalous data.]).

As per claim 21, rejection for claim 10 is incorporated and further Gupta in view of Saini disclose The system of claim 1, wherein the second time segment is identified as the exception time period further based on a determination that the second time segment has [a duration] greater than a predetermined [time duration] (Gupta [0034: “The analysis depends upon how the pattern is indicated in the known anomaly model. If the pattern is described with logic that evaluates conditions (e.g., m1 and m2 increase at rate beyond rate change threshold while m3 decreases), then the analysis determines attributes of the blame metric measurements (rates of change, directional changes, flapping, etc.) and compares those attributes against the pattern attributes indicated in the logic/conditions of the known anomaly model.”]; [0016: “Many anomalies correlate to multiple application related metrics instead of a single application related metric. Measurements of a set of application related metrics (hereinafter “metrics”) over time indicate a behavior of the set of metrics as represented by a trend among the multiple metrics (“pattern”).”]) where Gupta discloses determining anomaly by using distance formula to determine whether data is within a threshold distance.
Even though Gupta teaches anomaly detection. It does not explicitly teach, however, Saini in an analogous art teaches:
duration and time duration as a condition for an exception time period (Saini [0053: “n some implementations, frequency domain analyzer 114 can establish a threshold frequency such that only frequencies lower than (e.g. frequencies corresponding to longer seasonal periods) the threshold frequency are considered as among the prominent seasonal components, while disregarding higher frequencies (e.g. frequencies corresponding to shorter seasonal periods).”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of time criteria for anomaly detection of Saini into the anomaly detecting module of Gupta to produce an expected result of using time duration as a criteria for determining anomaly by using exception time periods. The modification would be obvious because one of ordinary skill in the art would be motivated to use known methods of anomaly detection to increase accuracy in determining anomaly.

As per claim 22, rejection for claim 10 is incorporated and further Gupta in view of Saini disclose The system of claim 1, wherein the second time segment is identified as the exception time period further based on a determination that the second time segment has [a duration] that is greater than a first predetermined time duration and that is less than a second predetermined [time duration] (Gupta [0034: “The analysis depends upon how the pattern is indicated in the known anomaly model. If the pattern is described with logic that evaluates conditions (e.g., m1 and m2 increase at rate beyond rate change threshold while m3 decreases), then the analysis determines attributes of the blame metric measurements (rates of change, directional changes, flapping, etc.) and compares those attributes against the pattern attributes indicated in the logic/conditions of the known anomaly model.”]; [0016: “Many anomalies correlate to multiple application related metrics instead of a single application related metric. Measurements of a set of application related metrics (hereinafter “metrics”) over time indicate a behavior of the set of metrics as represented by a trend among the multiple metrics (“pattern”).”]).
Even though Gupta teaches anomaly detection. It does not explicitly teach, however, Saini in an analogous art teaches:
duration and time duration as a condition for an exception time period (Saini [0053: “n some implementations, frequency domain analyzer 114 can establish a threshold frequency such that only frequencies lower than (e.g. frequencies corresponding to longer seasonal periods) the threshold frequency are considered as among the prominent seasonal components, while disregarding higher frequencies (e.g. frequencies corresponding to shorter seasonal periods).”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of time criteria for anomaly detection of Saini into the anomaly detecting module of Gupta to produce an expected result of using time duration as a criteria for determining anomaly by using exception time periods. The modification would be obvious because one of ordinary skill in the art would be motivated to use known methods of anomaly detection to increase accuracy in determining anomaly.

Claims 5, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Saini and further in view of Ryan et al. (US 20190379589; “Ryan” hereinafter).
As per claim 5, rejection for claim 1 is incorporated and further Gupta discloses The system of claim 1, wherein the program code further causes the system to identify similar time segments based on:
a determination of mean values and standard deviations for time segments in the time series data; and [application of a hierarchical agglomerative clustering algorithm] to the time segments based on the mean values and the standard deviations (Gupta [0052: Describes a Euclidean distance determination using data points similar to the mean distance. “The scanner determines a distance between the current point and the cluster (728). The distance is equal to a Euclidean distance between the current point and a consistent position corresponding to the cluster such as the cluster centroid, the nearest point in the cluster, or a nearest topological boundary of the cluster.” Where distance calculation includes mean values and deviations.]).
Even though Gupta teaches using known mathematical functions, it does not explicitly teach, however, Ryan in an analogous art teaches: application of a hierarchical agglomerative clustering algorithm (Ryan [0097: Discloses unsupervised learning similar to hierarchical agglomerative clustering algorithm.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of agglomerative clustering of Ryan into the anomaly detecting module of Gupta to produce an expected result of using known mathematical functions. The modification would be obvious because one of ordinary skill in the art would be motivated to use known and proven accurate algorithms to produce correct analysis and accurately determine anomalies.

As per claim 9, rejection for claim 5 is incorporated and further Gupta discloses The system of claim 5, wherein the hierarchical agglomerative clustering algorithm arranges individual time segment clusters according to a clock order (Ryan [0067: Chronological order]).

Claim 27 is a computer readable storage media claim that correspond to claim 1 and is similarly rejected (Gupta [0076]).

Claims 10-15 and 24-25 are the method claims that correspond to system claims 1-6 and 21-22, respectively, and are similarly rejected (Gupta [See claim 1]).

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 20190102545) – Teaching determination of anomalies using data points with baseline data by removing effects of seasonal variations. 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 10/20/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156